— Judgment, Supreme Court, Bronx County (Chananau, J.), rendered February 3, 1982, convicting the defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 2 to 4 years, affirmed. 11 The operative facts are concisely stated in the dissenting memorandum. At the suppression hearing, Officer Vega testified that the defendant was one of the “players or backers” in the dice game. There was no testimony at the hearing that the defendant was “advancing” or “profiting” from gambling activity (Penal Law, § 225.00, subds 4, 5). Therefore, Officer Vega could not have reasonably suspected that the defendant was promoting gambling in the second degree (Penal Law, § 225.05). Similarly, the officer did not testify that he saw the defendant in possession of the dice. Hence, the officer could not have reasonably suspected that the defendant was in possession of a gambling device (Penal Law, § 225.00, subd 7; § 225.30). Since the officer could not have reasonably suspected that the defendant committed those misdemeanors in the gambling area, he did not have the right to frisk the defendant under CPL 140.50 (subd 3) or to issue him an appearance ticket (CPL 150.20, subd 1) for those misdemeanors, f Despite the arresting officer’s error in stating the predicate for his frisk, we may examine the minutes to determine whether there was otherwise a lawful basis for his action. The officer’s testimony indicated that the defendant committed a violation by loitering or remaining in a public place for the purpose of gambling with dice (Penal Law, § 240.35, subd 2). His testimony also indicated that the defendant and the other participants in the dice game had committed the additional violation of disorderly conduct by failing to comply with a lawful order of the police to disperse (Penal Law, § 240.20, subd 6). It may be reasonably inferred from the testimony that the “crowd” in the dice game was also obstructing pedestrian traffic (Penal Law, § 240.20, subd 5). f It is also clear from the testimony of Officer Vega that the defendant did not voluntarily leave the supermarket. The defendant only exited the supermarket after the officer had pried open the door and had physically placed him against a wall. At that point, it is not clear whether the officer intended to (i) arrest the defendant or (ii) issue him an appearance ticket. In either event, the frisk was lawful. 11 The officer had reasonable cause to believe that the defendant had committed the violation of loitering and disorderly conduct in his presence. Hence, he had the right to arrest the defendant for those offenses (CPL 140.10, subd 1). If the officer intended to arrest the defendant, the frisk would have been proper pursuant to that arrest (People v Soler, 92 AD2d 280, 285). 11 As was discussed above, the officer had the right to issue an appearance ticket to the defendant for the violations of disorderly conduct and loitering. If the officer intended to issue an appearance ticket in lieu of a lawful arrest, he had the concomitant right to “pat down” the defendant (People v Hazelwood, 104 Misc 2d 1121). U Brief comment must also be made upon the controlling effect of CPL 140.50 (subd 3) upon the facts in this case. There is authority that an individual may not be frisked under that statute for the suspected commission of disorderly conduct or another violation (People v St. Clair, 80 AD2d 691, affd 54 NY2d 900). However, the defendant in St. Clair was cooperative with the police and he did not flee from the scene. The decision in St. Clair did not address the issue of whether a frisk would have been justified if the defendant therein had been uncooperative and had fled from the scene. K The more narrow question thus presented is whether an officer has inherent or common-law authority to *711conduct a search for safety purposes in circumstances that reveal only the commission of a violation. We answer this question in the affirmative. An officer must always be accorded the right to take such protective and precautionary measures as a situation might dictate (cf. People v Rivera, 14 NY2d 441). H In this proceeding, the defendant’s flight from the scene and his unresponsive behavior in the supermarket were highly incriminating acts. It strongly suggested to the officer that the defendant was attempting to hide for an offense more serious than promoting gambling, loitering or disorderly conduct. In that setting, it would not have been unreasonable for the arresting officer to have believed that (i) the defendant might be carrying a concealed weapon or (ii) he might immediately resist the officer’s efforts to arrest him or to issue a summons to him. Under these circumstances, the suppression court was justified in crediting the arresting officer’s testimony that he frisked the defendant for his own safety. 11 The motion to suppress was properly denied. Concur — Murphy, P. J., Sullivan and Ross, JJ.